         Case 2:20-cv-00701-SSV Document 7 Filed 08/04/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    MARTIN DOWDALL                                            CIVIL ACTION

    VERSUS                                                          NO. 20-701

    SOCIAL SECURITY                                         SECTION “R” (1)
    ADMINISTRATION



                                   ORDER


       Before the Court is plaintiff’s pro se complaint, challenging defendant

Social Security Administration’s adverse decision.1 The record indicates that

plaintiff has failed to serve process on the defendant.

       The Court issued an order, requiring the plaintiff to file the return of

service into the record, or to show good cause as to why he did not serve

process on the defendant. 2 The Court also ordered the plaintiff to show why

his complaint should not be dismissed for failure to prosecute. 3

       Following the order, plaintiff did not file anything in into the record.

The Magistrate Judge issued an unopposed Report and Recommendation

(“R&R”), concluding that plaintiff’s complaint should be dismissed for want




1      R. Doc. 1.
2      See R. Doc. 5.
3      See R. Doc. 5.
        Case 2:20-cv-00701-SSV Document 7 Filed 08/04/20 Page 2 of 2



of prosecution.4 After reviewing the record and the applicable law, the Court

approves the Magistrate Judge’s R&R and adopts it as its opinion.

     Therefore, IT IS ORDERED that plaintiff’s complaint is dismissed

WITHOUT PREJUDICE.




         New Orleans, Louisiana, this _____
                                       4th day of August, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




4    See R. Doc. 6.
                                     2
